MEMORANDUM **
Edgar Ochoa Aguilar appeals his 30-month sentence following a guilty plea conviction for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(2). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, United States v. Gonzalez, 262 F.3d 867, 869 (9th Cir.2001), and we affirm.
Aguilar contends that the district court misapplied the Sentencing Guidelines by failing to apply U.S.S.G. § 5G1.3(b) to his sentence. Upon review of the record we find no error. See United States v. Kimble, 107 F.3d 712, 714-15 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.